IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
STONEWATER ADOLESCENT RECOVERY CENTER PLAINTIFF
v. CIVIL ACTION NO. 3:19-cv-0023 1-GHD-RP
LAFAYETTE COUNTY, MISSISSIPPI DEFENDANT
ORDER

Pursuant to an opinion issued this day, it is hereby ORDERED that this matter be STAYED
pursuant to the abstention doctrine promulgated by the United States Supreme Court in Colorado
River Water Conservation District v. United States, 424 U.S. 800 (1976). This matter is therefore
STAYED pending the resolution of the Plaintiff’s related state court appeal, which is pending in
the Circuit Court of Lafayette County as Civil Action No. L19-351. The parties shall notify this

Court within fourteen days of the resolution of the state court matter.

de. K. QS ariaben,

SENIOR U.S. DISTRICT JUDGE

SO ORDERED, this Qs day of April, 2020.

 

 
